Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments directed to the newly amended claims  filed 4/20/2021 have been fully considered but they are not persuasive. 
It is first noted, the arguments do not directly correspond to the claimed subject matter.  The arguments are directed to intended use and or product by process.  Furthermore, it is unclear what structure is intended to be claimed.  Is it the pre formed structure or is it the final device structure.  The language used is a combination of intended use and product by process language, making the claims unclear to what is considered the inventive structure being claimed..

The remarks do not clearly address a objective difference in structure.  The arguments to claim 11 are summarized as  “Osenback et al. does not disclose or suggest such material height used in this manner.” (Remarks filed 4/20/2021. Top of page 7.)  This argument does not address any structural distinction from the resulting structure.  
How does a different use for a structure create a different structure?  This question is not answered in the claims, specification, or filed Remarks.  
For simplicity a exaggerated example highlighting the issues with the claim language and arguments, consider a hypothetical claim to a ball.

A ball for in-situ determine of slope, comprising:
a round spherical structure such that the ball will roll when placed on a sloped surface.
How would use or process provide a structural difference in the structure claim to be different from any other round spherical ball, such as a prior art cue ball, marble, or bb?  All three prior art balls are round spherical strcutures, disputed being used in different applications.

The current claims as compared to the prior art are similar in nature.  Both have the same understood structures but may have differences in the specific use, determination, monitoring, etc. which do not provide a clear and explicit distinction to the structure defined by the claim.  
Regarding claim 11, Osenbach et al. explicitly teaches the same structure as best understood from the Applicant’s written description, figures and claim.  Osenback teaches a layer with narrow test structure openings and wider product structural openings, which is the structure claimed.  Furhter, Osenbach in a similar fashion monitors deposition of the narrower openings to achieve a desired fill height of the wider product opening, thereby additionally demonstrateing the similar use and function.

The rejections as presented demonstrate the prior art teaches the identical structure.   Further the prior art cited demonstrates the structures may have similar uses, operation, and/function to none the less disclose capability’s of the prior art structures.

Therefore, as stated in previous OA’s, claimed structures based upon limitations directed at intended use and/or steps, which do not provide any clear and explicit structural distinction, do not provide explicit patentable distinctions between structures.  The intended structure is not explicitly clear from the arguments and claims.  Product-By-Process language is not limited to the manipulations of the recited steps, only the structure implied by the steps.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.).

Claim Objections
Claims 11 and 18-19 are objected to because of the following informalities:  The scope of the claim is unclear.  The use of product by process language and intended use language make the claimed subject matter unclear.  From the preamble the claims are clearly directed to a “test structure”, however the breath of the claim describes intended use and product by process steps of achieving a desired height of a product structure.  Is the product structures part of the claimed inventive “test structure”?  Or, is the product structure merely a workpiece used in the test structure, when the test structure is a apparatus for manipulating the workpiece?  Is the structure being claimed a final device structures after deposition or thinning using the test structures, or is the device the intermediate structures prior to deposition or thinning?   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 11 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The scope of the claim is unclear.  The use of product by process language and intended use language make the claimed subject matter unclear.  From the preamble the claims are clearly directed to a “test structure”, however the breath of the claim describes intended use and product by process steps of achieving a desired height of a product structure.  Is the product structures part of the claimed inventive “test structure”?  Or, is the product structure merely a workpiece used in the test structure, when the test structure is a apparatus for manipulating the workpiece?  Is the structure being claimed a final device structures after deposition or thinning using the test structures, or is the device the intermediate structures prior to deposition or thinning?   Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osenbach et al. (US 2015/0262949 A1)

    PNG
    media_image1.png
    168
    540
    media_image1.png
    Greyscale

Regarding claim 11 and 19, Wu et al. teaches a test structure for in-situ determing of a height of a metal deposited on a semiconductor wafer (Figs. 6, paragraphs [0033-0040]), comprising:
a product region 502 including a product feature extending through a thickness of the product region (Figs. 6, paragraphs [0033 - 0040]),
a calibration region 602 distinct from the product region (Figs. 6, paragraphs [0033 -0040]), and 
at least one calibration via extending through a thickness of the at least one calibration region (Figs. 6 ie. the narrow opening, paragraphs [0033 -0040]),
the at least one calibration via having a cross-sectional dimension such that when a metal is deposited within the product feature and the at least one calibration via   at approximately the same deposition time that a desired height for metal deposited in the product feature is attained (Figs. 6, paragraphs [0033] 0040]),  
so that the metal in the product feature is the desired height by monitoring the metal in the at least one calibration via exceeding the height of the photoresist layer (this limitation is not understood to actually change the structure of the claimed “test structure”, which is merely a opening in the layer.  It is further unclear if the material is required to be deposited or if it is just part of the operation/use of the claimed test structure( which is merely the opening.).)

As best understood claim 11 describes  a intermediate structure or a photo resist layer with openings therein.  A at least first opening in a product region and a second opening in a calibration regions.  The second opening has the requirement of be smaller such that it can fill up faster than that of the first opening.  The vias as claimed are not understood to require to be filled, but merely have the capability of being filled with at metal.  As taught in Osenbach paragraphs 33-30 the the fill rate of a opening is understood to be sized dependent.  Osenbach provides a equation teaching the rate fill is a function of the pillar area.  As such, the smaller cross sectional area fills up faster than the larger cross sectional area pillar.
From Osenbach the claimed structure of a photo resist with openings of different sizes to be filled with a metal were known in the art.  It was further understood the rate of fill is of such openings is dependent upon crossectional area.  Smaller crossectional areas will fill faster than that of a opening with a larger cross sectional area.  Osenbach explicitly teaches, the fill rate is a function of crossectional area. As such, the recited intended use, function, and capability of the openings in a photo resist layer as recited in the claim is understood by one of ordinary skill in the art at the time of the invention.






Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 20090008794 A1).


Regarding claim 18, Wu et al. teaches a test structure (thickness indicator 300, Fig. 3A, thickness indicator 301, Fig. 3B, paragraphs [0044], [0045]) for in-situ monitoring of wafer polishing (paragraph [0011]), comprising:

a material layer (silicon surrounding the TSVs, Figs. 3A, 3B, 6, paragraphs [0044], [0045], [0052]) having a height and including a product region and a test region (active device regions 609-612 and thickness indicator TSVs 605-608, Fig. 6, paragraph [0052]), the product region for patterning a product feature therein (an active device region is intended to include product features);

a plurality of test features of different known heights formed in the test region (Figs. 3A, 3B, paragraphs [0044], [0045]), and embedded below the height of the material layer (see Figs. 3A, 3B, 4A-4D, paragraphs [0046]-[0048]), the test features (paragraph [0049], infrared light can be used to observe the test features through the silicon layer), such that exposure of a top surface of a particular test feature is observable as a change from rough to smooth (Fig. 4A-4D, paragraphs [0046]-[0048], the top surfaces of the TSVs are observed visually and are observable as a change from rough to smooth) and indicates a corresponding reduction of the material layer height in response to polishing to the known height of said particular test feature (paragraphs [0046]-[0048]), thereby exposing the top of the particular test feature (Figs. 4A-4D) so that the polishing can be stopped (Propose of the different height structures, as disclosed in Wu.  See Abstract and ¶49).

It is further noted, there is no clear structural distinction between Wu and the claimed structure.  The claim language describes intended use of the structure.  While the preferred embodiment monitors the polishing by monitoring current, paragraph 49 non the less teaches optical means may alternatively be used, thereby teaching the capability of the recited functional alternative method of monitoring the desired stopping point.  Regardless to how the stopping point is monitored, Wu teaches the same structure as claimed for the same propose of determining polishing endpoint.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005.  The examiner can normally be reached on 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JARRETT J. STARK
Primary Examiner
Art Unit 2823



5/5/2021
/JARRETT J STARK/Primary Examiner, Art Unit 2822